Smith, Judge.
"On a motion for summary judgment the burden of establishing the nonexistence of any genuine issue of material fact is upon the movants, the defendants in this case, and the evidence must be construed most strongly *516against them.” Marsh v. Berens, 237 Ga. 135 (227 SE2d 36)(1976). Thus construed, the evidence in the record could support a finding that the defendant negligently left a box in the aisle of its retail store and that the plaintiff, while exercising ordinary care for her own safety under the circumstances, fell over it, injuring herself. The defendant therefore was not entitled to summary judgment. See Hill v. Economy Drug Store, 143 Ga. App. 628 (239 SE2d 237) (1977); and McFarland v. Shoney’s of Savannah South, Inc., 144 Ga. App. 276 (241 SE2d 55) (1977).
Argued May 1, 1978
Decided July 3, 1978.
Galin & Friedman, Stanley H. Friedman, for appellant.
Bouhan, Williams & Levy, Frank W. Seiler, for appellee.

Judgment reversed.


Been, P. J., and Banke, J., concur.